
	

114 S1242 IS: Regional Gas Consumer Protection Act
U.S. Senate
2015-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1242
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2015
			Mr. King introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Natural Gas Act to require the Federal Energy Regulatory Commission to consider
			 regional constraints in natural gas supply and whether a proposed LNG
			 terminal would benefit regional consumers of natural gas before approving
			 or disapproving an application for the LNG terminal, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Regional Gas Consumer Protection Act. 2.Required considerations for approval or disapproval of applications for LNG terminalsSection 3(e) of the Natural Gas Act (15 U.S.C. 717b(e)) is amended by adding at the end the following:
			
 (5)Required considerationsBefore the Commission may approve or disapprove an application for the siting, construction, expansion, or operation of an LNG terminal under this subsection, the Commission shall consider—
 (A)regional constraints in the natural gas supply of the United States; and (B)whether the application includes provisions of benefit to the regional consumers of natural gas that would be affected by the exportation of natural gas..
		
